Citation Nr: 1332839	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  06-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to the non-service-connected left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as due to the non-service-connected left knee disorder.

3.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as due to the non-service-connected left knee disorder.

4.  Entitlement to an effective date earlier than May 23, 2003, for the grant of service connection for Type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961, and from October 25, 1961, to November 20, 1961. 

The service connection claims come to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  A Notice of Disagreement (NOD) was filed in July 2004, a Statement of the Case (SOC) was issued in April 2006, and a Substantive Appeal was received in June 2006. 

In January 2010, the Board remanded the service connection issues to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The earlier effective date claim comes to the Board from an April 2011 rating decision of the RO in New Orleans, Louisiana, which granted service connection for Type II diabetes mellitus, retroactively effective from May 23, 2003.  A NOD was filed in July 2004 regarding the effective date assigned.  A SOC was issued in April 2006, and a Substantive Appeal was received in June 2006. 

The Veteran testified at a Board hearing in March 2013 before the undersigned Veterans Law Judge (VLJ), and the hearing transcript is of record.  At his Board hearing, the Veteran testified that he was satisfied with his current 100 percent schedular disability rating, and thus his previously appealed claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been resolved.  The Veteran was no longer seeking an appeal of his TDIU claim, and thus, the TDIU claim is not before the Board on appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013); see also Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100% schedular rating "means that a veteran is totally disabled").  

The Veteran's Virtual VA claims file has been reviewed in preparing this remand, along with his paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following the certification of this appeal to the Board in August 2012, three volumes of additional VA treatment records were added to the Veteran's paper claims file.  These records are relevant to the claims currently on appeal and have not been reviewed by the RO.  Thus, the Board sent the Veteran and his representative a letter asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In August 2013, the Veteran's representative responded with a letter stating that the Veteran wanted his claims remanded back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence.  Thus, the Board is remanding the claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The AMC should readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send the Veteran and his representative a Supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



